Citation Nr: 0945439	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  98-08 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for muscle and joint 
pain due to an undiagnosed illness.

2.  Entitlement to service connection for a tumor of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to December 
1991.  He had active duty service in Southwest Asia from 
September 1990 to March 1991.  He also had service in the 
Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for muscle and joint 
pain claimed due to undiagnosed illness, for a cervical spine 
tumor, for posttraumatic stress disorder (PTSD) and for 
headaches and determined that no new and material evidence 
had been submitted to reopen a claim of service connection 
for a back condition.

In August 1999, the Veteran testified before a Veterans Law 
Judge at the RO (Travel Board hearing) and in July 2003, the 
Veteran and his spouse testified before a Decision Review 
Officer (DRO) at the RO; copies of the transcripts have been 
associated with the record.

In May 1999, the RO denied a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151.  The Veteran submitted a 
notice of disagreement (NOD) and the RO issued a statement of 
the case (SOC).  It does not appear that the Veteran 
submitted a VA Form 9, Substantive Appeal, or other document 
containing the necessary information.  Thus, the Board does 
not have jurisdiction over that claim.

In May 2000, the Board reopened the claim of service 
connection for a back disorder and remanded the issues of 
entitlement to service connection for a back condition, for 
muscle and joint pain claimed due to undiagnosed illness, for 
a cervical spine tumor, for PTSD and for headaches.

In an April 2003 rating decision, the RO granted service 
connection for PTSD at a 30 percent disability rating and for 
headaches at a 10 percent disability rating.  As this is 
considered a grant in full for VA benefits with regard to the 
Veteran's claim for entitlement to service connection for 
headaches, this issue is no longer on appeal.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Veteran filed 
a notice of disagreement with the assigned disability rating 
for PTSD, and in March 2004, the RO increased the Veteran's 
disability rating for PTSD to 100 percent.

In August 2005, the Board granted service connection for a 
back disorder.  As such, this issue is no longer on appeal.  
Grantham, supra.  In that same action, the Board remanded the 
issues of entitlement to service connection for muscle and 
joint pain, as due to an undiagnosed illness, and for a tumor 
of the cervical spine.  Since the required development has 
been completed, these issues are again before the Board for 
further appellate review.

In August 2009, a letter was sent to the Veteran, informing 
him that the Veterans Law Judge who presided at his August 
1999 Travel Board hearing was no longer with the Board and 
that he had the option to testify at a hearing in front of 
the Veterans Law Judge who would decide his case.  38 C.F.R. 
§ 20.707, 20.717 (2009).  The Veteran was given 30 days in 
which to respond to this notice.  Since the Veteran has not 
responded, the Board will proceed with the appeal.


FINDINGS OF FACT

1.  The Veteran had military service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

2.  The Veteran's complaints of muscle and joint pain are 
related by competent medical evidence to diagnosed Brown-
Séquard syndrome, which occurred as a residual of removal of 
a tumor in the cervical spine. 

3.  There is no competent medical evidence showing that the 
Veteran's cervical spine tumor or its subsequent residuals 
are related to service.


CONCLUSIONS OF LAW

1.  Brown-Séquard syndrome was not incurred in or aggravated 
by active service, nor may it be presumed as due to a 
qualifying chronic disability.  38 U.S.C.A. 
§§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.317 (2009).

2.  A cervical spine tumor and its subsequent residuals were 
not incurred in, or aggravated by, active military service 
and may not be presumed so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to the enactment of 
the current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

In this case, the duty to notify was satisfied by way of a 
letters sent to the appellant in February 2004 and November 
2008 that fully addressed all notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim(s) and of the appellant's and VA's 
respective duties for obtaining evidence.  The Board finds 
that, not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a December 2008 supplemental 
statement of the case issued after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although this notice was not provided until 
April 2008, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
In addition, the Veteran has never alleged how any timing 
error prevented him from meaningfully participating in the 
adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the timing of VA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
appellant was afforded VA medical examinations in May and 
July 2006.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service incurrence or aggravation of certain chronic diseases 
(including malignant tumors and arthritis) may be presumed if 
they are manifested to a compensable degree within a year of 
a veteran's discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

Service connection may be established for chronic 
disabilities due to undiagnosed illnesses, if there is 
evidence that the claimant: (1) is a 'Persian Gulf Veteran;' 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combinations of illnesses 
manifested by one or more signs or symptoms; (3) which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

A Persian Gulf Veteran is a Veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of Operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d).  In the present appeal, the Veteran served in 
Southwest Asia from September 1990 to March 1991, making him 
a Persian Gulf Veteran.

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2).  Further, 
a chronic disability is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3).  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Id.

A qualifying 'chronic disability' includes: (A) an 
undiagnosed illness, (B) the following medically unexplained 
chronic multi symptom illnesses: chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome, as well as any 
other illness that the Secretary of VA determines is a 
medically unexplained chronic multi-symptom illness; and (C) 
any diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).    

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
Veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
Veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

The Board notes that, in cases where a Veteran applies for 
service connection under 38 C.F.R. § 3.317 but is found to 
have a disability attributable to a known diagnosis, further 
consideration under the direct service connection provisions 
of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Background

Service treatment records do not show any treatment for 
muscle or joint aches or a neck tumor.  On his March 1991 
Report of Medical History, the Veteran indicated that he had 
muscle and joint aches.  A notation in the margin of the form 
indicated that these were associated with back pain.  The 
Veteran's separation Report of Medical Examination reflects 
normal upper and lower extremities and a normal spine.

A July 1993 private medical record shows that the Veteran 
complained of pain in his neck and left chest, with a long 
history of similar pains.  He was assessed with chest wall 
strain.  A January 1995 private medical record shows that the 
Veteran complained of low back pain with associated numbness 
in his right leg.  

A May 1997 VA examination report shows that the Veteran 
complained of low back pain but indicated that there was no 
radiation of pain.  He reported that he began having neck 
pain about two years prior and that it had worsened over the 
previous six months.  He indicated he had daily pain and 
occasional left arm numbness.  An x-ray revealed a normal 
cervical spine.  The diagnosis was cervical spine strain.  

Private medical records dated in February 1998 show that the 
Veteran was complaining of having tension and stiffness in 
his head and neck, with numbness and tingling on his left 
side.  He indicated that he had hurt his lower back in Desert 
Storm, and that it had begun hurting again.  A magnetic 
resonance imaging (MRI) study showed that the Veteran had a 
probable hemangioblastoma of the cervical cord with a large 
associated syrinx through the entire cervical cord.  
Differential diagnoses included meningioma and glioma.  The 
examiner noted that the Veteran had normal cervical 
intervertebral discs.  

VA medical records dated in May 1998 show that the Veteran 
presented with pain in his right arm and was found to have a 
hemangioblastoma at C1 and C2.  He underwent surgery in April 
1998; after surgery the Veteran's right side was paralyzed, 
and his right side was functioning normally.  He complained 
of some tingling in the left arm and the left leg.  After 
surgery, the Veteran was started on rehabilitation and did 
very well, and was on medication for muscle spasms until they 
stopped.  At the time of discharge he was a walking with a 
cane.  The Veteran complained of numbness and tingling in his 
arms.  MRIs were found to be within normal limits, but the 
neurosurgeons felt he had a syrinx and were going to follow 
up in three months. He was discharged at the end of May 1998.  

A September 1998 VA medical record shows that the Veteran 
complained of a burning sensation for two weeks after 
surgery, which had resolved but began again in July 1998.  
The Veteran was assessed as having neuropathic pain.  A 
November 1998 VA medical record reflects the Veteran still 
had weakness and pain in his left upper and lower 
extremities.  A January 1999 VA medical record shows that the 
Veteran complained of burning on his left side with radiation 
to the left hand and foot, and pain in his right side 
radiating to the back, muscle weakness, clammy left side, 
frequent headaches and sexual disfunction since the surgery.  
It was noted that the Veteran had marked atrophy throughout 
the right hemisphere, most obvious in the right lower 
extremity.  A VA medical record at the end of January 1999 
shows that the Veteran had cervical degenerative joint 
disease and scarring secondary to trauma and the removal of 
the hemangioblastoma tumor.  He was having severe neuropathy 
on the left upper and lower extremities.  March 1999 VA 
medical records show that the Veteran had undergone resection 
of hemangioblastoma at C1 and C2, and suffered from Brown-
Séquard syndrome with weakness and spasticity on the right 
half of his body with dysesthesia, loss of sensation and 
burning and tingling pains on the left side of this body, 
including the left upper and lower extremities.  It was noted 
that the Brown-Séquard syndrome was secondary to his 
hemangioblastoma.  A March 1999 Gulf War Neuropsychological 
Evaluation shows that the examiner indicated that the Veteran 
had a chronic pain condition.  He was entered into a chronic 
pain management clinic, where it was noted that he was status 
post spinal cord hemangioblastoma with burning pain to the 
left side.  

A July 1999 Annual Spinal Cord Injury evaluation shows that 
the Veteran's injury was secondary to his tumor of the 
cervical spine and surgical removal of this tumor in 1998.  
The Veteran indicated that his main problem was burning pain 
in his left leg and arm.  He also complained of neck and 
shoulder pain, and reported that he had been told that these 
were due to his injury.  The impression was C4 myelopathy 
(Brown-Séquard lesion), and chronic pain syndrome.  An 
October 1999 VA medical record shows that the Veteran was on 
medication for the burning and painful sequelae of spinal 
cord disease.  The examiner noted that he had Brown-Séquard 
syndrome with chronic pain.  A December 1999 VA medical 
record shows that the Veteran had a history of 
hemangioblastoma in the cervical spine with Brown-Séquard 
syndrome and that he needed a right shoulder brace.  

February and August 2000 VA medical records show that the 
Veteran had Brown-Séquard syndrome and chronic pain.  

A July 2001 VA examination report shows that the Veteran gave 
a history of chronic pain since his tumor removal in 1998.  
After examination and review of the claims file, the examiner 
opined that the Veteran's neck pain, numbness and tingling on 
the left side of his body were as likely as not due to the 
hemangioblastoma of the cervical spine and resection of the 
same.  

October 2001 medical records show that the Veteran had 
chronic neck pain.  A September 2002 VA medical record 
reflected that the Veteran reported that his neck problems 
that began while he was in the service and that he currently 
had pain in the right side of his neck and his right side.  
An October 2002 VA medical record shows that the Veteran had 
a history of a spinal cord tumor and had chronic pain as a 
residual.  

A November 2002 VA medical record shows that the Veteran had 
a history of a spinal cord tumor which had been removed by 
neurosurgery, and that he had Brown-Séquard syndrome.  He had 
been seen through the Spinal Cord Injury Clinic and was being 
followed by them.  He reported discomfort and pain, which was 
a residual from his conditions.  The pain radiated down his 
cervical region to the right shoulder and arm. 

At a September 2003 VA examination, it was noted that the 
Veteran stated that his Brown-Séquard syndrome made his left 
side numb and that he had no sensation; however, he had some 
burning pain on his left side.  He stated that his right side 
was painful at the neck, shoulder, low back, right knee and 
right ankle.  The examiner diagnosed right sided muscle aches 
and joint pains at the ankle, knees, and shoulders with 
current normal x-rays and moderate loss of functional range 
of motion due to the pain, mild intervertebral disc space 
narrowing at the C4 to C5 with mild loss of functioning range 
of motion due to pain and a history of hemangioblastoma of 
the cervical spine status post excision with residuals of 
right sided weakness.  The examiner opined that the etiology 
of the Veteran's muscle and joint pain was as likely as not 
related to the degenerative changes and the right sided 
weakness.  The examiner noted that the Veteran had a history 
of excision of a hemangioblastoma and that information as to 
its etiology and likelihood of its association with sarin 
gas/conditions was beyond his expertise.  He noted that in 
reviewing the medical literature, the etiology of 
hemangioblastomas is obscure; it is felt to be possibly 
genetic in origin.  The examiner noted that he could not find 
any evidence where it was caused by exposure to toxic gases.  

A May 2006 VA examination report shows that the examiner 
could not determine if the Veteran's muscle and joint pains 
were due to an undiagnosed illness without report to mere 
speculation.  A July 2006 VA examination report shows that 
the Veteran had a hemangioblastoma removed in 1998, and 
developed Brown-Séquard syndrome.  The examiner noted that, 
at that time, he reported pain in the right upper extremity 
and neck for six to eight months.  The examiner also noted 
that records showing treatment between his separation from 
service and the time of the 1998 surgery did not show any 
complaints consistent with a cervical spine lesion.  The 
examiner indicated that hemangioblastomas are benign vascular 
neoplasms which typically arise in the central nervous 
system, particularly in the posterior aspects such as the 
cerebellum and also the spinal cord.  He noted that there is 
felt to be an underlying genetic predisposition to most and 
there was no evidence of toxic exposure prompting the 
development of his disorder.  The examiner opined that the 
development of a hemangioma in this Veteran did not have its 
onset as likely as not within the time he was in the service 
or within a year of his discharge from active service.  
Further it was his opinion that it was not related to the 
toxins to which the Veteran was reportedly exposed while in 
service in the Persian Gulf War.  The examiner noted that he 
had outlined the manifestations and historical evidence that 
was provided in the medical record.  Finally, he noted that, 
unfortunately, the Brown-Séquard syndrome was a known side 
effect of surgery that occasionally occurs when surgery is 
necessary on the cervical spine such as it was in the 
Veteran.  

VA medical records from August 2007 through January 2008 show 
ongoing treatment for the Veteran's Brown-Séquard syndrome, 
chronic pain and numbness.  A January 2008 VA medical record 
shows that the examiner indicated that the Veteran was being 
seen for his chronic, most likely central pain syndrome 
related to his Brown-Séquard injury.  VA medical records 
showing treatment from August 2008 to October 2008 show that 
the Veteran underwent ongoing treatment for his spinal cord 
injury and associated pain.  

At his Travel Board and DRO hearings, and in written 
correspondence, the Veteran contended that he has muscle and 
joint pains and had a cervical tumor which resulted in Brown-
Séquard syndrome as a result of exposure to sarin gas while 
on active duty in the Persian Gulf War.  He submitted 
articles which discuss the effects of the exposure to certain 
chemical agents that service members who served in the 
Persian Gulf War underwent.  He also submitted lay statements 
from members of his family who attested to the health 
problems that the Veteran began having when he returned from 
active duty.  He has also indicated that his muscle and joint 
pain and problems with his neck began on active duty.

Service connection - muscle and joint pain due to an 
undiagnosed illness

The Board finds that, based upon the evidence of record, 
service connection is not warranted for muscle and joint pain 
due to an undiagnosed illness, as it has been associated with 
the diagnosis of Brown-Séquard syndrome.  

The Board notes that the Veteran's separation Report of 
Medical History shows that he indicated that he had muscle 
and joint pain; however, this appeared to be associated with 
a low back injury.  The Veteran and his spouse testified that 
the Veteran began seeking treatment for muscle and joint pain 
six or seven months after leaving active duty.  However, 
medical records following his exit from active duty show that 
he was seen for back pain and related leg pain.

The record shows that the Veteran began complaining of daily 
pain and occasional left arm numbness at the May 1997 VA 
examination.  In May 1998, he was seen for pain in his right 
arm and was found to have a hemangioblastoma at C1 and C2.  
He underwent surgery to remove the tumor in April 1998; and 
after surgery the Veteran's right side was paralyzed, and his 
right side was functioning normally.  After surgery, the 
Veteran voiced ongoing complaints of muscle and joint aches 
and chronic pain.  Several examiners linked his chronic pain 
to his Brown-Séquard syndrome.  March 1999 VA medical records 
show that the Veteran had undergone resection of 
hemangioblastoma at C1 and C2, and suffered from Brown-
Séquard syndrome with weakness and spasticity on the right 
half of his body with dysesthesia, loss of sensation and 
burning and tingling pains on the left side of this body, 
including the left upper and lower extremities.  A July 2001 
VA examiner opined that the Veteran's neck pain, numbness and 
tingling on the left side of his body were as likely as not 
due to the hemangioblastoma of the cervical spine and 
resection of the same.  The October 2002 VA medical record 
shows that the Veteran had a history of a spinal cord tumor 
and had chronic pain as a residual.  Finally, the January 
2008 VA medical record shows that the examiner indicated that 
the Veteran was being seen for his chronic, most likely 
central pain syndrome related to his Brown-Séquard injury.

Thus, evidence shows that the Veteran's complaints concerning 
his muscle and joint aches are related by competent medical 
evidence to a diagnosis of Brown-Séquard syndrome.  Since 
competent medical evidence shows that the Veteran's muscle 
and joint aches are related to a diagnosed disability, the 
provisions for a presumptive disability, under 38 C.F.R. § 
3.317, as due to a qualifying chronic disability have not 
been met.

On the question of direct service connection, the Veteran's 
muscle and joint pain has been associated with Brown-Séquard 
syndrome, which has been found to be a result of surgery on 
his cervical tumor.  As the Veteran is also claiming 
entitlement to service connection for this cervical tumor, 
direct service connection for Brown-Séquard syndrome will be 
addressed below in conjunction with the Veteran service 
connection claim for the related tumor.

Service connection - tumor of the cervical spine

The Board finds that service connection for a tumor of the 
cervical spine, and its residual Brown-Séquard syndrome, is 
not warranted.  As noted above, in order to warrant service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer.  

In this case, there is no evidence that the Veteran was 
treated for a cervical spine tumor while he was in service.  
Service treatment records do not show any treatment for neck 
pain or diagnosis of a cervical spine disorder.  His 
separation Report of Medical Examination reflects a normal 
spine.  While the Veteran has indicated that his neck pain 
began during service, he reported to the May 1997 VA examiner 
that his neck pain began two years prior to the examination.  
A May 1997 x-ray revealed a normal cervical spine.  

May 1998 VA medical records show that the Veteran was found 
to have a hemangioblastoma at C1 and C2, for which he 
underwent surgery in April 1998.  A January 1999 VA medical 
record shows that the Veteran had cervical degenerative joint 
disease and scarring secondary to trauma and the removal of 
the hemangioblastoma tumor.  March 1999 VA medical records 
noted that he had Brown-Séquard syndrome which was secondary 
to his hemangioblastoma.  The September 2003 VA examiner 
noted that the etiology of hemangioblastomas was felt to be 
possibly genetic in origin and that he could not find any 
evidence where it was caused by exposure to toxic gases.
 
While there is evidence of a current disorder, Brown-Séquard 
syndrome which has been found to be a residual of his 
cervical spine tumor, there is no evidence that it is related 
to his time in service.  None of the examiners have linked 
his cervical tumor or subsequent Brown-Séquard disease with 
his time on active duty, to include exposure to sarin gas.  
The Board appreciates that the Veteran provided many articles 
which describe the effects of exposure to toxins while 
service in the Persian Gulf war; however, the July 2006 VA 
examiner indicated that, with regard to the etiology of the 
tumor, there was felt to be an underlying genetic 
predisposition to most and there was no evidence of toxic 
exposure prompting the development of a hemangioblastoma.  
The examiner opined that the development of the Veteran's 
hemangioblastoma did not have it onset within the time he was 
in the service or within a year of his discharge from active 
service, and that it was not related to the toxins to which 
the Veteran was reportedly exposed while in service in the 
Persian Gulf War.  In terms of the Veteran's Brown-Séquard 
syndrome, the examiner noted that it was a known side effect 
of surgery that occasionally occurred when surgery is 
necessary on the cervical spine such as it was in the 
Veteran.  

In this case, there is no evidence of the onset of this tumor 
in service and there is no nexus providing the necessary link 
between the Veteran's current condition, which is a result of 
the removal of his tumor, and his time in service.  In fact, 
examiners have opined that his tumor and subsequent Brown-
Séquard syndrome are not related to service.  As such, 
service connection must be denied.  38 C.F.R. § 3.303.

The Board notes that the Veteran has been diagnosed with 
arthritis of the cervical spine.  Arthritis is a disorder for 
which presumptive service connection is available.  However, 
as there is no evidence in the claims file that the Veteran's 
degenerative disc disease of the cervical spine manifested to 
a compensable degree within one year of his discharge, 
service connection on a presumptive basis is not warranted.  
38 C.F.R. §§ 3.307, 3.309.  

As noted, the Veteran has contended his cervical spine tumor 
began during service or that it is related to his exposure to 
sarin gas while serving in the Persian Gulf War.  However, 
the Veteran, as a layperson, is not competent to render an 
opinion regarding medical diagnosis or medical opinion on 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As the preponderance of the evidence is against the 
Veteran's service connection claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for muscle and joint pain due to an 
undiagnosed illness is denied.

Service connection for a tumor of the cervical spine is 
denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


